Exhibit 10.36

 

SECOND MODIFICATION TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

This Second Modification to Amended and Restated Loan and Security Agreement
(the “Modification”) is entered into as of June 30, 2003, by and between
Broadvision, Inc., a Delaware corporation (the “Borrower”) and Silicon Valley
Bank, a California-chartered bank (“Bank”).

 

1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS. 
Among other Indebtedness which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to that certain Amended and Restated Loan and Security
Agreement dated as of March 31, 2002 as amended by that certain Modification to
Amended and Restated Loan and Security Agreement dated as of February 28, 2003
(as may be further amended from time to time, the “Loan Agreement”).  The Loan
Agreement provides for, among other things, a Committed Revolving Line in the
original principal amount of Twenty-Five Million Dollars ($25,000,000),
Capitalized terms used but not otherwise defined herein shall have the
respective meanings accorded to them in the Loan Agreement; provided, that
hereinafter all Indebtedness owing by Borrower to Bank under the Loan Agreement
shall be referred to as the “Indebtedness.”

 

2.                                       DESCRIPTION OF COLLATERAL AND
GUARANTIES.  Repayment of the Indebtedness is secured by the Collateral as
described in the Loan Agreement and herein.  Hereinafter, all documents securing
repayment of the Indebtedness, together with all other documents evidencing or
securing the Indebtedness, shall be referred to as the “Existing Loan
Documents.”

 

3.                                       DESCRIPTION OF CHANGE IN TERMS OF
EXISTING LOAN DOCUMENTS.

 

3.1                                 Cash Management Services Sublimit.  The
first sentence of Section 2.1.2 of the Loan Agreement is amended to read in full
as follows:

 

“Borrower may use up to the maximum amount from time to time available under the
Committed Revolving Line (as adjusted from time to time pursuant to
paragraph (a) of Section 2.1.1.) (the “Cash Management Services Sublimit”) for
Bank’s Cash Management Services, which may include merchant services, direct
deposit of payroll, automated clearing-house transactions, controlled
disbursement accounts, business credit cards and check cashing services, all as
identified in various cash management services agreements related to such
services (“Cash Management Services”).

 

3.2                                 Interest on Revolving Advances.  Section
2.3(a) of the Loan Agreement is hereby amended to read in full as follows:

 

(a)  Revolving Advances shall accrue interest on the aggregate principal balance
thereof from time to time outstanding at a per annum rate equal to the Prime
Rate, and the Deferred Amount (if any) shall accrue interest on the aggregate
principal balance thereof from time to time outstanding at a per annum rate
equal to the Prime Rate plus one-half percent (0.50%); provided, however, that
if Borrower fails to maintain the following minimum revenues (on a rolling
six-month basis) for the corresponding six-month periods, Revolving Advances
shall accrue interest at the per annum rate of the Prime Rate plus
three-quarters percent (0.75%) and the Deferred Amount, if any, shall accrue
interest at the per annum rate of the Prime Rate plus one and one-quarter
percent (1.25%):  (i) $48,000,000 for the six months ending June 30, 2003;
(ii) $48,000,000 for the six months ending September 30, 2003; and
(iii) $50,000,000 for every six-month period thereafter.  Term Loan #1 shall
accrue interest on the aggregate principal balance thereof from time to time
outstanding at a per annum rate equal to the Prime Rate.  Term Loan #2 shall
accrue interest on the aggregate principal balance thereof from time to time
outstanding at a per annum rate equal to the Prime Rate plus one and one-quarter
percent (1.25%).  After an Event of Default, Obligations shall accrue interest
at a rate equal to three percent (3.00%) above the respective rates effective
for such Obligations immediately before the Event of Default. The interest rate
shall increase or decrease when the Prime Rate

 

1

--------------------------------------------------------------------------------


 

changes.  Interest is computed on a 360-day year for the actual number of days
elapsed.

 

3.2                                 Reporting Requirements.  Section 6.2(c) of
the Loan Agreement is hereby amended to read in full as follows:

 

(c)  Borrower will allow Bank to audit the Collateral at Borrower’s expense. 
Such audits shall be conducted once every twelve months, commencing no later
than July 31, 2003, unless an Event of Default has occurred and is continuing
(in which case the foregoing limitation on frequency will not apply).

 

3.3                                 Deposits.  Section 6.6 of the Loan Agreement
is hereby amended to read in full as follows:

 

6.6                                 Deposits.

 

Borrower will at all times, until all Obligations are paid in full, maintain in
accounts with Bank and its Affiliates an amount equal to at least $40,000,000 of
Borrower’s Unrestricted Cash, net of all borrowings under this Agreement.  In
addition, Borrower will at all times maintain an operating account with Bank.

 

3.4                                 Financial Covenants.  Section 6.7(a) of the
Loan Agreement is hereby amended to read in full as follows:

 

(a)  Until all Obligations are paid in full, Borrower will maintain the
following minimum amounts on Borrower’s balance sheet as Unrestricted Cash, cash
equivalents and long-term investments (exclusive of equities holdings), in each
case net of all borrowings under this Agreement:  (i) $55,000,000 through
September 30, 2003; (ii) $50,000,000 through December 31, 2003; and
(iii) $45,000,000 thereafter.

 

3.5                                 Definitions.  The following definition in
Section 13.1 of the Loan Agreement is hereby amended to read in full as follows:

 

“Committed Revolving Line” is $27,250,000.

 

3.6                                 Amended Exhibit C.  Exhibit C of the Loan
Agreement is hereby amended to read in full as attached hereto as Attachment
No. 1.

 

4.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
in Section 3 hereof.

 

5.                                       NO DEFENSES OF BORROWER.  Borrower
agrees that, as of the date hereof, it has no defenses against the obligations
to pay any amounts of the Indebtedness.

 

6.                                       CONTINUING VALIDITY.  Borrower
understands and agrees that in modifying the Existing Loan Documents, Bank is
relying upon Borrower’s representations, warranties and agreements, all as set
forth in the Existing Loan Documents.  Except as expressly modified pursuant to
this Second Modification, the terms of the Existing Loan Documents remain
unchanged and in full force and effect, and hereafter the Existing Loan
Documents shall include the terms of this Second Modification as if set forth
therein in full.  Bank’s agreement to modifications to the Existing Loan
Documents pursuant to this Second Modification shall in no way obligate Bank to
make any future modifications to the Existing Loan Documents.  Nothing in this
Second Modification shall constitute a satisfaction of the Indebtedness or any
portion thereof.  It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing, and no maker, endorser or guarantor will
be released by virtue of this Second Modification.  The terms of this paragraph
apply not only to this Second Modification, but also to all subsequent loan
modification agreements.

 

2

--------------------------------------------------------------------------------


 

7.                                       CONDITION PRECEDENT TO EFFECTIVENESS. 
Before this Second Modification, and Bank’s and Borrower’s respective rights and
obligations hereunder, shall be effective Borrower shall have paid to Bank a
commitment fee of $2,500.00 and all Bank Expenses incurred by Bank in connection
with its entering into this Second Modification.

 

IN WITNESS WHEREOF, each of the parties hereto has caused its duly authorized
representative to execute and deliver this Second Modification as of the date
first set forth above.

 

BORROWER:

BANK:

 

 

BROADVISION, INC.,
a Delaware corporation

SILICON VALLEY BANK,
a California-chartered bank

 

 

 

 

By:

/s/ William E. Meyer

 

By:

/s/ Arman Band

 

Name:

 

William E. Meyer

 

Name:

 

Arman Band

 

Title:

 

Chief Financial Officer

 

Title:

 

Vice President

 

 

3

--------------------------------------------------------------------------------